Shaw, C. J.
Where two names are distinguishable, such as George and James, or even where the names are much alike, as Edward and Edwin, both popularly called Ned, still being well known distinct Christian names, it is not competent to go into direct paroi evidence that where Edward was written Edwin was intended. Crawford v. Spencer, 8 Cush. 418.
But where, taking the name and addition together, the deed fully applies to neither, it falls within the rule of a latent ambiguity.
Here it is “ Hiram Go wing, cordwainer,” and it is shown that the boy Hiram Go wing was only thirteen years old, not at the ordinary age even to commence an apprenticeship; it is in effect a latent ambiguity, and therefore opens the case for paroi evidence.

New trial ordered.